COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  CASA PALMIRA, L.P.,                           §               No. 08-18-00009-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                171st District Court

  TAYLOR CHILD CARE, L.P. A/K/A                 §             of El Paso County, Texas
  TAYLOR CHILD CARE, LIMITED,
  AND MICHAEL W. HICKS,                         §               (TC# 2015DCV1729)

                       Appellees.               §

                                                §
                                           ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued October 24, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now due

January 16, 2019.

       IT IS SO ORDERED this 17th day of December, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.